909 F.2d 1482
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward N. CARLTON, Plaintiff-Appellant,v.Raymond Neal JOHNSON, Defendant-Appellee.
No. 89-2414.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1990.

Before KENNEDY and BOGGS, Circuit Judges;  and WILLIAM H. TIMBERS, Senior Circuit Judge.*

ORDER

1
Edward N. Carlton (a.k.a. Thomas E. Seth, Jr.), a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking damages, Carlton sued Johnson alleging that he knowingly gave perjured testimony as a prosecution witness at Carlton's trial for first degree felony murder and armed robbery.


3
After a review of the record, the district court sua sponte dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Carlton has filed a timely appeal challenging the district court's action.  He has also requested the appointment of counsel in his brief on appeal.


4
Upon review, we affirm the district court's judgment for the reasons stated in its order of dismissal dated December 1, 1989.  Carlton's complaint is frivolous because it lacks an arguable basis in law.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


5
Accordingly, the request for counsel is hereby denied, and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, U.S. Court of Appeals for the Second Circuit, sitting by designation